Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 5, 9, 10, 14, 16, and 17 are amended. 

Claims 1 – 20 are pending. 

Response to Amendment
The objection to the Abstract of the disclosure is withdrawn in light of the amendments.

The rejection of claims 4, 5, 9, 10, 14, and 16, under 35 U.S.C. 112(b), is withdrawn in light the amendments. 

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of amended claims 1 – 20, under 35 U.S.C. 102(a)(1), has been withdrawn. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claims 17 – 20.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a data storage device.

The claimed invention, regarding claim 1 as representative, recites features such as: a plurality of decoders, wherein the plurality of decoders is equal in number to the plurality of nonvolatile memory devices; a scheduler coupled to the plurality of decoders.

The prior art of record (Li et al., U.S. Publication 2015/0169406 (herein Li), Achtenberg et al. U.S. Publication 2018/0191381 (herein Achtenberg), and Bazarsky et al. U.S. Publication 2017/0269991 (herein Bazarsky), as examples of such prior art) do not teach the same. 

Li teaches: A data storage device includes a buffer and a decoder. The buffer is configured to receive a set of bits representing data stored at a memory. The decoder is configured to receive the set of bits from the buffer. The decoder is further configured to perform a decoding operation based on the set of bits at a decoding throughput that corresponds to a storage size of the buffer.

Achtenberg teaches: A device includes a non-volatile memory, a traffic analyzer, and a parameter adjuster. The traffic analyzer is configured to generate a traffic type indicator based on one or more read requests from an access device to access data at the non-volatile memory. The traffic type indicator has a first value responsive to the one or more read requests corresponding to a first traffic type and has a second value responsive to the one or more read requests corresponding to a second traffic type. The parameter adjuster is configured to designate one or more decode parameter values based on the traffic type indicator.

Bazarsky teaches: A data storage device may include a memory and a controller that includes an error correction coding (ECC) decoder configured to operate in a plurality of decoding modes. The controller also includes a bit error rate estimator configured to determine, based on data received from the memory, bit error rate estimates for ECC codewords from the memory. The controller also includes a data path management unit configured to reorder the codewords based on the bit error rate estimates and to provide the reordered codewords to the ECC decoder.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111